Herlihy, J.
This is an appeal from a judgment entered upon a jury verdict in favor of the respondents and from an order denying an application to set aside the verdict, both of which resulted from an action in Supreme *793Court, Albany County. The record establishes that in the month of February, 1962 the respondent, Anna Ryan, fell while walking upon the sidewalk in the City of Albany and that the appellant owned the land immediately adjacent to the sidewalk on the side opposite the street side and along the particular area where she fell. The appellant states that the' photographs show the “ sidewalk to be in a deplorable state.” There is ample testimony that this condition of the sidewalk was caused by the appellant’s use of the premises and that this condition existed in the area where Mrs. Ryan fell and at the time she fell. There was some evidence that patches of ice were on the sidewalk at the time of the accident, but the jury could and apparently did find that the “ deplorable state ” of the sidewalk, rather than the ice, was the proximate cause of the accident. Under the facts of this particular ease the question of contributory negligence was one of fact for the jury and they have resolved the matter in favor of the respondents. The appellant’s contention in regard to the admissibility of evidence and undue restriction of erosse-examination are without merit. Judgment and order affirmed, with costs.
Gibson, P. J., Reynolds, Taylor and Aulisi, JJ., concur.